John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Banc of America Securities LLC Barclays Capital BNP Paribas Deutsche Bank Securities Inc JP Morgan Securities RBS Securities Corp Co-Manager(s) Allied Irish Bank (US) BBVA Securities Inc BNY Mellon Capital Markets LLC Daiwa Securities America Inc ING Wholesale Banking Mitsubishi UFJ Securities USA Inc Mizuho Securities USA Inc RBC Capital Markets Scotia Capital Inc Standard Chartered Bank (US) Wells Fargo Securities LLC Names of Issuers: Boston Scientific Title of Securities: BSX 6 01/15/20 cusip  101137AK3 Date of First Offering: 12/10/2009 Amount of Total Offering : $850,000,000.00 Unit Price of Offering: $ 99.031 Comparable Securities 1) Bank of America Corp  060505DB7 2) Goldman Sachs Grp Cusip 38141EA25 3) National City Corp  635405AM5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations: 30 Trade Date: 12/10/2009 Portfolio Assets on Trade Date: 1 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,015,000 bonds @ $99.031 $1,005,164.65 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.031 $17,825,580 (14) % of Portfolio Assets Applied to Purchase (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver  Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members JT Managers  GS Co-Manager  MS, Citi, Estrada, Jeffries, Loop, Morgan Keegan, BSC, Rice, WFC Names of Issuers: North Texas Tollway Authority Title of Securities: NRTTRN 6.718 1/1/49 cusip 66285WFB7 Date of First Offering: 8/3/2009 Amount of Total Offering : $825,000,000 Unit Price of Offering: $ 100 Comparable Securities 1) NJ Turnpike 646139W35 2) Chicago Transit Authority 167725AC4 3) Puerto Rico Sales Tax Authority 74529JAC9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuers Operations: 56 years (9) Trade Date: 8/3/2009 (10) Portfolio Assets on Trade Date: $828,550,978 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,175,000 bonds @ $100 $1,175,000 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $100 $25,000,000 (14) % of Portfolio Assets Applied to Purchase 0.141% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated 3 Years of Continuous Operation (unless municipal security, see below) 56 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? Yes Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. [signature] 4 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Jt Lead Managers Bank of New York Mellon Corp/The Bank of America Merrill Lynch Barclays Capital JP Morgan Wells Fargo Names of Issuers: CVS Caremark Corp. Title of Securities: CVS 6.125 09/15/39 Cusip 126650BR0 Date of First Offering: 09/08/09 Amount of Total Offering : $1,500,000,000.00 Unit Price of Offering: $ 99.672 Comparable Securities 1) Comcast Corp cusip 20030NAY7 2) BSY PLC isin 1658KAB73 3) Thomson Reuters Corp cusip 884903AY1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations: 46 years Trade Date: 09/08/09 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,540,000 bonds @ $99.672 $1,534,948.80 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.672 $29,901,600 % of Portfolio Assets Applied to Purchase 0.170% 5 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 46 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Director of Business Risk/CCO 6 John Hancock High Yield Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Book-Running Managers and Joint Lead Managers: BofA Merrill Lynch Citi Joint Lead Manager: TD Securities Co-Managers: Barclays Capital JPMorgan Wells Fargo Securities BNY Mellon Capital Markets LLC Names of Issuers: TD Ameritrade Holding Co Title of Securities: TD Ameritrade 4.15% Cusip: 87236YAB4 Date of First Offering: 11/20/09 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity ML Industry Yld to Description Coupon Date Lvl 4 Worst E*TRADE FINL 7.875 12/1/2015 Brokerage 9.892 E*TRADE FINL 12.5 11/30/2017 Brokerage 11.525 LABRANCHE & CO 11 5/15/2012 Brokerage 12.684 Underwriting Spread or Commission: 1.5% Years of Issuers Operations: >10 years Trade Date: 11/20/09 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 7 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $1,998,020 % of Portfolio Assets Applied to Purchase 0.05% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) > 10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver  Director of Business Risk/CCO 8 John Hancock High Yield Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Book-Running Managers and Joint Lead Managers: BofA Merrill Lynch Citi Joint Lead Manager: TD Securities Co-Managers: Barclays Capital JPMorgan Wells Fargo Securities BNY Mellon Capital Markets LLC Names of Issuers: TD Ameritrade Holding Co Title of Securities: TD Ameritrade 5.6% Cusip: 87236YAA6 Date of First Offering: 11/20/09 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity ML Industry Yld to Description Coupon Date Lvl 4 Worst E*TRADE FINL 7.875 12/1/2015 Brokerage 9.892 E*TRADE FINL 12.5 11/30/2017 Brokerage 11.525 LABRANCHE & CO 11 5/15/2012 Brokerage 12.684 Underwriting Spread or Commission: 1.5% Years of Issuers Operations: >10 years Trade Date: 11/20/09 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 9 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $18,973,780 % of Portfolio Assets Applied to Purchase 0.07% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) > 10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver  Director of Business Risk/CCO 10 John Hancock High Yield Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Book-Running Managers: Morgan Stanley Credit Suisse RBC Capital Markets Senior Co-Managers: CALYON JPMorgan Scotia Capital Societe Generale Wells Fargo Securities Co-Managers: BMO Capital Markets SunTrust Robinson Humphrey ING Wholesale Citi Raymond James PNC Capital Markets LLC Natixis Bleichroeder LLC Capital One Southcoast Names of Issuers: Cloud Peak Energy Title of Securities: Cloud Peak Energy 8.5% Cusip: 18911MAB7 Date of First Offering: 11/20/09 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Yld to Description Coupon Date ML Industry Lvl 4 Worst Metals/Mining Excluding TECK RESOURCES 10.75 5/15/2019 Steel 7.214 VEDANTA Metals/Mining Excluding RESOURCE 8.75 1/15/2014 Steel 8.671 Metals/Mining Excluding FMG FINANCE 10.625 9/1/2016 Steel 8.78 (8) Underwriting Spread or Commission: 2% 11 Years of Issuers Operations: < 1 year Trade Date: 11/20/09 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $2,974,800 % of Portfolio Assets Applied to Purchase 0.07% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) < 1 year Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver  Director of Business Risk/CCO 12 John Hancock High Yield Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Book-Running Managers: Morgan Stanley Credit Suisse RBC Capital Markets Senior Co-Managers: CALYON JPMorgan Scotia Capital Societe Generale Wells Fargo Securities Co-Managers: BMO Capital Markets SunTrust Robinson Humphrey ING Wholesale Citi Raymond James PNC Capital Markets LLC Natixis Bleichroeder LLC Capital One Southcoast Names of Issuers: Cloud Peak Energy Title of Securities: Cloud Peak Energy 8.25% Cusip: 18911MAA9 Date of First Offering: 11/20/09 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Yld to Description Ticker Coupon Date ML Industry Lvl 4 Worst ARCH COAL Metals/Mining Excluding INC ACI 8.75 8/1/2016 Steel 8.132 ALROSA Metals/Mining Excluding FINANCE ALROSA 8.875 11/17/2014 Steel 8.407 DRUMMOND Metals/Mining Excluding CO DRUMCO 7.375 2/15/2016 Steel 8.418 (8) Underwriting Spread or Commission: 2% 13 Years of Issuers Operations: < 1 year Trade Date: 11/20/09 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $1,985,360 % of Portfolio Assets Applied to Purchase 0.05% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) < 1 year Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver  Director of Business Risk/CCO 14 John Hancock High Yield Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Bookrunners: Banc of America Securities LLC Deutsche Bank Securities Wells Fargo Securities Co-Managers: Barclays Capital Jefferies & Company Names of Issuers: Freedom Group Inc. Title of Securities: Freedom Group Inc GUN 10 1/4 Cusip: 35638PAA8 Date of First Offering: 7/15/09 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Yld to Description Coupon Date ML Industry Lvl 4 Worst ETHAN ALLEN 5.375 10/1/2015 Household & Leisure GLOB Products 7.655 SEALY Household & Leisure MATTRESS 10.875 4/15/2016 Products 9.496 ALH FINANCE Household & Leisure 8.5 1/15/2013 Products 12.672 Underwriting Spread or Commission: 2.5% Years of Issuers Operations: >10 years Trade Date: 7/15/09 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 15 Total Price Paid by Portfolio (13) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $1,173,924 % of Portfolio Assets Applied to Purchase 0.04% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) > 10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Director of Business Risk/CCO 16 John Hancock High Yield Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Book-Running Managers: BofA Merrill Lynch SunTrust Robinson Humphrey Wells Fargo Securities BNP Paribas Barclays Capital Names of Issuers: Geo Group Inc Title of Securities: Geo Group Inc GEO 7 3/4 Cusip: 36159RAB9 Date of First Offering: 10/7/09 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity ML Industry Yld to Description Ticker Coupon Date Lvl 4 Worst CORRECTIONS Support- CORP CXW 7.75 6/1/2017 Services 7.147 Support- IRON MOUNTAIN IRM 8.75 7/15/2018 Services 7.976 Support- MAC-GRAY CORP TUC 7.625 8/15/2015 Services 8.002 Underwriting Spread or Commission: 2.25% Years of Issuers Operations: >10 years Trade Date: 10/7/09 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 17 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $1,478,205 % of Portfolio Assets Applied to Purchase 0.03% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) > 10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver  Director of Business Risk/CCO 18 John Hancock High Yield Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers- Books: Banc of America Securities LLC Barclays Capital Citigroup Global Markets Inc Credit Suisse Deutsche Bank Securities Inc Goldman Sachs & Co Morgan Stanley SunTrust Robinson Humphrey UBS Securities LLC US Bancorp Investments Inc Wells Fargo Securities LLC Names of Issuers: Qwest Communications Title of Securities: Qwest Communications Intl QUS 8 10/01/15 Cusip: 749121BZ1 Date of First Offering: 9/14/09 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Description Ticker Coupon Maturity Date ML Industry Lvl 4 Yld to Worst Telecom - NORDIC TEL CO HL TDCDC 8.875 5/1/2016 Integrated/Services 8.341 Telecom - INTELSAT SUB HLD INTEL 8.875 1/15/2015 Integrated/Services 8.343 Telecom - CITIZENS UTIL CO FTR 7.125 3/15/2019 Integrated/Services 8.362 Underwriting Spread or Commission: 2% Years of Issuers Operations: >10 years Trade Date: 9/14/09 Portfolio Assets on Trade Date: 19 Price Paid per Unit: Total Price Paid by Portfolio: Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $3,929,760 % of Portfolio Assets Applied to Purchase 0.21% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) > 10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Director of Business Risk/CCO 20 John Hancock High Yield Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Bookrunners: Barclays Capital JP Morgan Citi RBS TD Securities Deutsche Bank Securities Wells Fargo Securities Names of Issuers: SBA Telecommunications Title of Securities: SBA Telecom Inc. SBAC 8 Cusip: 78401FAA5 Date of First Offering: 7/21/09 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Yld to Description Coupon Date ML Industry Lvl 4 Worst CRICKET COMMUNIC 7.75 5/15/2016 Telecom - 8.088 Integrated/Services INMARSAT FIN II 10.375 11/15/2012 Telecom - 8.164 Integrated/Services CITIZENS COMM CO 6.25 1/15/2013 Telecom - 8.225 Integrated/Services Underwriting Spread or Commission: 2.0% Years of Issuers Operations: >10 years Trade Date: 7/21/09 Portfolio Assets on Trade Date: $ 672,914,286 21 Price Paid per Unit: Total Price Paid by Portfolio: Total Price Paid by Portfolio (13) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $1,986,600 % of Portfolio Assets Applied to Purchase 0.09% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) > 10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Director of Business Risk/CCO 22 John Hancock High Yield Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Bookrunners: Barclays Capital JP Morgan Citi RBS TD Securities Deutsche Bank Securities Wells Fargo Securities Names of Issuers: SBA Telecommunications Title of Securities: SBA Telecom Inc. SBAC 8 1/4 Cusip: 78401FAB3 Date of First Offering: 7/21/09 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Yld to Description Coupon Date ML Industry Lvl 4 Worst TIME WARNER TELE 9.25 2/15/2014 Telecom - 8.472 Integrated/Services WINDSTREAM CORP 7 3/15/2019 Telecom - 8.581 Integrated/Services SPRINT CAP CORP 8.375 3/15/2012 Telecom - 8.582 Integrated/Services Underwriting Spread or Commission: 2.0% Years of Issuers Operations: >10 years Trade Date: 7/21/09 Portfolio Assets on Trade Date: $ 672,914,286 23 Price Paid per Unit: Total Price Paid by Portfolio: Total Price Paid by Portfolio (13) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $991,520 % of Portfolio Assets Applied to Purchase 0.04% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) > 10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Director of Business Risk/CCO 24 John Hancock High Yield Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Bookrunners: Banc of America Securities LLC Deutsche Bank Securities Goldman, Sachs & Co Wachovia Securities Co-Managers: Citi Credit Suisse Morgan Stanley Names of Issuers: Toys R Us Property Co I Title of Securities: Toys R Us Prop C Toy 10 3/4 Cusip: 89236LAA0 Date of First Offering: 7/1/09 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Yld to Description Coupon Date ML Industry Lvl 4 Worst DOLLAR Non-Food & Drug GENERAL 11.875 7/15/2017 Retailers 10.018 SUSSER HOLD Non-Food & Drug & FI 10.625 12/15/2013 Retailers 10.619 Non-Food & Drug SAKS INC 9.875 10/1/2011 Retailers 11.146 MACYS RETAIL Non-Food & Drug HLD 7.625 8/15/2013 Retailers 11.758 Underwriting Spread or Commission: 1.948% Years of Issuers Operations: >10 years Trade Date: 7/1/09 Portfolio Assets on Trade Date: 25 Price Paid per Unit: Total Price Paid by Portfolio: Total Price Paid by Portfolio (13) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $6,330,935 % of Portfolio Assets Applied to Purchase 0.34% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) > 10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Director of Business Risk/CCO 26 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Manager - Morgan Stanley Joint Lead Managers - Mitsubishi UFJ Securities USA Inc Sr Co-Manager(s) Banca IMI Keybanc Capital Markets SunTrust Robinson Humphrey Unicredito Italiano US Bancorp Investments Inc Wells Fargo Co-Manager(s) Loop Capital Markets LLC Williams Capital Group LP Names of Issuers: Morgan Stanley Title of Securities: MS 5.625 09/23/19 cusip  61747YCJ2 Date of First Offering: 9/16/2009 Amount of Total Offering : $3,000,000,000.00 Unit Price of Offering: $ 99.585 Comparable Securities 1) Bank of America Corp  060505DB7 2) Goldman Sachs Grp Cusip 38141EA25 3) National City Corp  635405AM5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations: 74 Trade Date: 9/16/2009 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,545,000 bonds @ $99.585 $1,538,588.25 27 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 31,000,000 bonds @ $99.585 $30,871,350 % of Portfolio Assets Applied to Purchase 0.168% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 74 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Director of Business Risk/CCO 28 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Managers - BAS, Citi, JPM Co-Mgrs  DB, BK, MIT, CMA, PNC, RBS, SCOT, STI, WFC, USB Names of Issuers: Mack Cali Realty Corp Title of Securities: CLI 7.75 8/15/19 Cusip  55448QAP1 Date of First Offering: 8/5/2009 Amount of Total Offering : $250,000,000.00 Unit Price of Offering: $ 99.145 Comparable Securities 1) Bank of America Corp  060505DB7 2) Goldman Sachs Grp Cusip 38141EA25 3) National City Corp  635405AM5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations: 60 years Trade Date: 8/5/2009 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 195,000 bonds @ $99.145 $193,332.75 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,000,000 bonds @ $99.145 $3,965,800 % of Portfolio Assets Applied to Purchase 0.022% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated 29 Years of Continuous Operation (unless municipal security, see below) 60 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. [signature] 30 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch 250,000.00 BNP Paribas 250,000.00 JP Morgan 250,000.00 UBS Securities LLC 250,000.00 Co-Manager(s): BBVA Securities Inc Calyon Securities USA Inc Commerzbank Capital Markets Corp Daiwa Securities America Inc Mitsubishi UFJ Securities USA Inc Mizuho Securities USA Inc Morgan Keegan & Co Scotia Capital Inc SG Americas Securities LLC Wells Fargo Names of Issuers: International Paper Title of Securities: IP 7.5 08/15/21 cusip  460146CE1 Date of First Offering: 8/3/2009 Amount of Total Offering: Unit Price of Offering: $ 99.92 Comparable Securities 1) Bank of America Corp  060505DB7 2) Goldman Sachs Grp Cusip 38141EA25 3) National City Corp  635405AM5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations: Trade Date: 8/3/2009 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 845,000 bonds @ $99.92 $844,324 31 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.92 $17,985,500 % of Portfolio Assets Applied to Purchase 0.101% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 111 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. [signature] 32 10f-3 REPORT  John Hancock Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members: Citi Name of Issuers: Citi Title Of Security: Apollo Investment Corp. Date of First Offering: 8/12/09 Comparable Securities: Apollo Inv. Corp. Cit Group Conv. Pfd Energy Solutions Inc. Amount of Total Offering: $1.137 Billion $746,200,000 $690,000,000 Unit Price of Offering: $9 $26.00 $23.00 Underwriting Spread or Commission: 23.625C/share 94 cents 3.60% (selling concession) (selling concession) Years of Issuers Operations: 19 years Trade Date: 8/12/2009 Portfolio Assets on Trade Date: $271,783,685 **as of 4/22/08 Price Paid per Unit: $8.75 Total Price Paid by Portfolio: $153,405 Total Price paid for securities by other $8.75 portfolios for which sub advisers acts as investment adviser: Percent of Portfolio Assets: 0.06% Test set forth in paragraph (B)(4) of Yes Procedures satisfied? Prohibitions set forth in paragraph (B)(5) Yes of Procedures Not Violated? Years of Continuous Operation: over 3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c') been satisfied? N/A Yes All purchases by Sub-adviser described above were affected in compliance with the Trust's Rule 10f-3 procedures. Signature: 10f-3 REPORT  John Hancock Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members: Citi Name of Issuers: Citi Title Of Security: Apollo Investment Corp. Date of First Offering: 12/9/09 Comparable Securities: Apollo Inv. Corp. Cit Group Conv. Pfd Energy Solutions Inc. Amount of Total Offering: $98,200,000 $746,200,000 $690,000,000 Unit Price of Offering: $10 $26.00 $23.00 Underwriting Spread or Commission: .2651/share 94 cents 3.60% (selling concession) (selling concession) Years of Issuers Operations: 19 years Trade Date: 12/9/2009 Portfolio Assets on Trade Date: $289,134,770 as of 11/30/09 Price Paid per Unit: $9.82 Total Price Paid by Portfolio: $88,380 Total Price paid for securities by other portfolios for which sub advisers acts as investment adviser: Percent of Portfolio Assets: Test set forth in paragraph (B)(4) of Procedures satisfied? Prohibitions set forth in paragraph (B)(5) of Procedures Not Violated? Years of Continuous Operation: Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c') been satisfied? $9.82 0.04% Yes Yes over 3 years N/A Yes All purchases by Sub-adviser described above were affected in compliance with the Trust's Rule 10f-3 procedures. Signature: 10f-3 REPORT  John Hancock Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members: Citi Name of Issuers: Goldman Sachs / Deutsche Bank Title Of Security: Dole Food Company Inc. Date of First Offering: 10/22/09 Comparable Securities: Dole Food Co. Inc. Verisk Analytics Inc. Apollo Inv. Corp. Amount of Total Offering: $3.57 Million $462,000,000 $1.137 Billion Unit Price of Offering: $13 $22 $9 Underwriting Spread or Commission: 45C/share 52C/share 23.625C/share (selling concession) (selling concession) Years of Issuers Operations: 158 years Trade Date: 10/22/2009 Portfolio Assets on Trade Date: $276,740,840 (as of 10/23/09) Price Paid per Unit: $12.50 Total Price Paid by Portfolio: $12.50 Total Price paid for securities by other $12.50 portfolios for which sub advisers acts as investment adviser: Percent of Portfolio Assets: 0.27% Test set forth in paragraph (B)(4) of Yes Procedures satisfied? Prohibitions set forth in paragraph (B)(5) Yes of Procedures Not Violated? Years of Continuous Operation: over 3 years Municipal Security - Received a rating N/A in compliance with paragraph (A)(4) of the Procedures? Have the conditions in paragraphs Yes (B)(1)(a), (B)(1)(b) and (B)(1)(c') been satisfied? All purchases by Sub-adviser described above were affected in compliance with the Trust's Rule 10f-3 procedures. Signature: 10f-3 REPORT  John Hancock Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members: Citigroup Name of Issuers: Citigroup Title Of Security: Dollar General Corp. Date of First Offering: 11/12/09 Comparable Securities: Dollar General Corp. Ford Convertible Bnds Dole Food Co. Inc. Amount of Total Offering: $823,200,000 $3.57 Million $3.57 Million Unit Price of Offering: $21 $100 $13 Underwriting Spread or Commission: 72.45 cents/share 45C/share (selling concession) (selling concession) Years of Issuers Operations: 54 years Trade Date: 11/12/2009 Portfolio Assets on Trade Date: $298,017,186 (as of 11/13/09) Price Paid per Unit: $21.00 Total Price Paid by Portfolio: $21.00 Total Price paid for securities by other $21.00 portfolios for which sub advisers acts as investment adviser: Percent of Portfolio Assets: 0.20% Test set forth in paragraph (B)(4) of Yes Procedures satisfied? Prohibitions set forth in paragraph (B)(5) Yes of Procedures Not Violated? Years of Continuous Operation: over 3 years Municipal Security - Received a rating N/A in compliance with paragraph (A)(4) of the Procedures? Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c') been satisfied? Yes All purchases by Sub-adviser described above were affected in compliance with the Trust's Rule 10f-3 procedures. Signature: 10f-3 REPORT  John Hancock Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members: Citi Name of Issuers: Citigroup Title Of Security: Ford Convertible Bonds Date of First Offering: 11/3/09 Comparable Securities: Ford Convrtble Bnds Dole Food Co. Inc. Verisk Analytics Inc. Amount of Total Offering: $3.57 Million $3.57 Million $462,000,000 Unit Price of Offering: $100 $13 $22 Underwriting Spread or Commission: since it's a bond no commission 45C/share 52C/share (selling concession) (selling concession) Years of Issuers Operations: 110 years Trade Date: 11/3/2009 Portfolio Assets on Trade Date: $283,698,266 (as of 10/23/09) Price Paid per Unit: $100.00 Total Price Paid by Portfolio: $100.00 Total Price paid for securities by other $100.00 portfolios for which sub advisers acts as investment adviser: Percent of Portfolio Assets: Test set forth in paragraph (B)(4) of Procedures satisfied? Prohibitions set forth in paragraph (B)(5) of Procedures Not Violated? Years of Continuous Operation: Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c') been satisfied? 0.01% Yes Yes over 3 years N/A Yes All purchases by Sub-adviser described above were affected in compliance with the Trust's Rule 10f-3 procedures. Signature: 10f-3 REPORT  John Hancock Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members: Citi Name of Issuers: Morgan Stanley Title Of Security: Verisk Analytics Inc. Date of First Offering: 10/6/09 Comparable Securities: Verisk Analytics Inc. Cit Group Conv. Pfd Apollo Inv. Corp. Amount of Total Offering: $462,000,000 $746,200,000 $1.137 Billion Unit Price of Offering: $22 $26.00 $9 Underwriting Spread or Commission: 52C/share 94 cents 23.625C/share (selling concession) (selling concession) Years of Issuers Operations: 38years Trade Date: 10/6/2009 Portfolio Assets on Trade Date: $289,825,169 **as of 10/06/09 Price Paid per Unit: $22.00 Total Price Paid by Portfolio: $237,388 Total Price paid for securities by other $22.00 portfolios for which sub advisers acts as investment adviser: Percent of Portfolio Assets: 0.07% Test set forth in paragraph (B)(4) of Yes Procedures satisfied? Prohibitions set forth in paragraph (B)(5) Yes of Procedures Not Violated? Years of Continuous Operation: over 3 years Municipal Security - Received a rating N/A in compliance with paragraph (A)(4) of the Procedures? Have the conditions in paragraphs Yes (B)(1)(a), (B)(1)(b) and (B)(1)(c') been satisfied? All purchases by Sub-adviser described above were affected in compliance with the Trust's Rule 10f-3 procedures. Signature: UBS Global Asset Management Quarter Ended September 30, 2009 John Hancock Trust JHT Global Allocation Trust 10f-3 Transactions Security Shares/Par Execution Price* Selling Concession Net Proceeds* Talecris $ 19.00 $ 0.69 $ 62,700.00 Biotherapeutics * Amounts are reported in USD. All transactions have been properly accounted for in accordance with JHT's procedures. The commission received is reasonable and fair compared to commissions received by other brokers in connection with comparable transactions involving similar securities being purchased or sold on a securities exchange during a comparable time period. /s/ Leesa Young /s/ Eric Pucek updated by Lmerrill 11/3/09 Leesa Young Eric Pucek 10/12/2009 Compliance Officer Compliance Officer John Hancock Trust - JHT Global Allocation Trust UBS Global Asset Management Rule 10f-3 Report Quarter Ended September 30, 2009 The 10f-3 transaction information for the first quarter 2009 is listed below: JHT Global Allocation Trust Security Name Trade Date Ticker Symbol Deal Type Shares/Par Talecris 9/30/2009 TLCR IPO Biotherapeutics Price Size of Offering % of Assets on Trade 50,000,000 shares 0.03% Security Affili ated Underwriter UBS Invstmnt Bank Purchased From Morgan Stanley All transactions have been properly accounted for in accordance with JHT's procedures. The purchase described in this report was executed in compliance with Rule 10f-3 procedures adopted by the Board of Trustees of John Hancock Trust. John Hancock Trust - Rule 10f-3 Purchase Report Security Name/Symbol: Talecris Biotherapeutics/TLCR Issue Info This & Comparison Purchase Comparable Issue - 2 Issuer Talecris Emdeon Yrs of Issuer's Operations >3 years >3 years Market on Which Traded NASDAQ NYSE Purchase / Trade Date 9/30/2009 8/11/2009 Offering Price 19.00 15.50 Principal Amnt of Offering 50,000,000 shrs 23,700,000 shares Commissn, Sprd or Prft .693/share .61/share Total Market Capitaliztn 33.6 (Mil) 1.16 (Bil) Industry or Sector Biotechnology Software JHT Global Allocation JHF II Lrge Cap Fund Underwriter? See previous tab None to report Date of First Offering? 9/30/2009 Amount of Total Offering? 50,000,000 shares Portfl Assets on Trde Date? $218,667,395.22 % of Prtfl Assts appld to Prchs 0.03% Test Set Forth in paragraph (B)(4) Yes
